Title: From Thomas Jefferson to William Armistead Burwell, 11 December 1804
From: Jefferson, Thomas
To: Burwell, William Armistead


                  
                     Th:J. to W. A. Burwell. 
                     
                     Dec. 11. 04
                  
                  I have but a moment to inclose you the draught promised in the rough. remember you promised to copy it your self and not to let it be seen by any one in the original, nor is the least idea to be permitted to escape as to the quarter from which it comes. on this subject I rely on you with entire confidence. Accept my affectionate salutations and assurances of esteem & attachment.
               